944 F.2d 909
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles E. SHERVA, Arthur Ray Mayhan, Curtis L. Thompson, S.James Cello-Whitney, Jr., Plaintiffs-Appellant,v.Dan CHISLER, A. Perry, J. Gallagher, J. Sturn, Sandy Bundy,J. Padilla, Samuel A. Lewis, Byron McDonald,Defendants-Appellees.
No. 89-16678.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 19, 1991.Decided Sept. 23, 1991.

Before CHOY, ALARCON and THOMAS G. NELSON, Circuit Judges.


1
ORDER*


2
The decision of the district court is affirmed for the reasons stated in that court's order dated October 12, 1989.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3